DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 2/14/2022, in reply to the Office Action mailed 8/12/2021, is acknowledged and has been entered.  Claims 62, 64, 66, 68, 76 and 77 have been amended.  Claims 80 and 81 are newly added.  Claims 62-68, 71 and 73-81 are pending and are examined herein on the merits for patentability.
	
Interview Summary
	In response to a telephone call from Attorney Sowatzke, it was noted that claims 74-80 were inadvertently omitted from the previous Office Action.  The previous Office Action is vacated in favor of the instant Office Action in order to address the omitted claims.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn.  The rejections have been modified to address claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 62-65 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (WO 16/011415).
The instant claims are directed to a method of imaging a tumor comprising: administering a compound to a subject comprising a dextran backbone having one or more CD206 targeting moieties and one or more diagnostic moieties attached thereto; and imaging said subject using single-photon emission computed technology (SPECT) or positron-emission tomography (PET) without x-ray based computed technology (CT); wherein the compound detects the tumor through localization of the compound to tumor associated macrophages (TAMS), myeloid derived suppressor cells (MDSC) and/or other tumor associated immune cells that express CD206, and wherein the tumor is a result of a cancer comprising lung, colorectal, renal, ovarian, prostate, testicular, pancreatic, lymphomas, or a combination thereof.
Schlesinger teaches a compound comprising a dextran backbone having one or more CD206 targeting moieties and one or more therapeutic agents attached thereto (page 1).  The invention provides compounds, compositions and methods for the diagnosis and/or treatment of diseases mediated by mannose-binding C-type lectin -high expressing cells using synthetic macromolecules (e.g., about 2-30 kDa). Examples of mannose-binding C-type lectin receptors include CD206 and CD209. Mannose-binding C-type lectin receptors are found on macrophages and other cells (e.g. Kaposi’s sarcoma spindle cells, dendritic cells, and lymphoid endothelial cells). These diseases include any condition in which macrophages or other mannose-binding C-type lectin receptor-high expressing cells are involved or recruited, such as those in which the number of macrophages or other mannose-binding Ctype lectin receptor-high expressing cells is increased and/or such cells are abnormally localized (e.g., in tumors, affected joints, etc.) (page 5).  
The disclosed compounds may include a detection label in addition to the therapeutic agent (page 33).  Various detection labels are taught including radioisotopes for PET or SPECT imaging (page 33-34; 36).
As described in the prescribing information approved for LYMPHOSEEK® in the United States, tilmanocept has the chemical name dextran 3-[(2-aminoethyl)thio]propyl 17- carboxy-10,13,16-tris(carboxymethyl)-8-oxo-4-thia-7,10,13,16-tetraazaheptadec-1 -yl 3-[[2-[[Iimino-2-(D-mannopyranosylthio)ethyl]amino]ethyl]thio]propyl ether complexes, and tilmanocept Tc99m has the following molecular formula: [C6H10O5]n·(C19H28N4O9S99mTc)b·(C13H24N2O5S2)c·(C5H11NS)n and contains 3-8 conjugated DTPA molecules (b); 12-20 conjugated mannose molecules (c); and 0-17 amine side chains (a) remaining free. Tilmanocept has the following general structure (page 13-14):

    PNG
    media_image1.png
    374
    361
    media_image1.png
    Greyscale

The disclosed compounds can be used in combination with molecular imaging to detect cancer cells, such as those that have metastasized and therefore spread to another organ or tissue of the body, using an in vivo imaging device. A non-invasive method is therefore provided for detecting cancer cells in a subject that involves administering a pharmaceutical composition containing the disclosed compounds to the subject and then detecting the biodistribution of disclosed compounds using an imaging device. In some embodiments, the pharmaceutical composition is injected into the parenchyma. In other embodiments, the pharmaceutical composition is injected into the circulation.  The disclosed compounds can also be used for intraoperative detection of cancer cells. For example, the disclosed compounds can be used for intraoperative lymphatic mapping (ILM) to trace the lymphatic drainage patterns in a cancer patient to evaluate potential tumor drainage and cancer spread in lymphatic tissue (page 36). 
In these embodiments, the disclosed compounds are injected into the tumor and their movement through the lymphatic system is traced using a molecular imaging device. As another example, the disclosed compounds can be used for intraoperative assessment of, for example, tumor margins and tumor proximal tissues for the presence of cancer cells. This can be useful, for example, in effectively resecting tumors and detecting the spread of cancer proximal to the tumor (page 37).
The disclosed compounds can be administered to a patient, the location of cancer cells around a tumor can be determined, and the complete tumor removed using image guided surgery.
The cancer of the disclosed methods can be any cell in a subject undergoing unregulated growth. The cancer can be any cancer cell capable of metastasis. For example, the cancer can be a sarcoma, lymphoma, leukemia, carcinoma, blastoma, or germ cell tumor. A representative but non-limiting list of cancers that the disclosed compositions can be used to detect include lymphoma, B cell lymphoma, T cell lymphoma, mycosis fungoides, Hodgkin's Disease, myeloid leukemia, bladder cancer, brain cancer, nervous system cancer, head and neck cancer, squamous cell carcinoma of head and neck, kidney cancer, lung cancers such as small cell lung cancer and non-small cell lung cancer, neuroblastoma/glioblastoma, ovarian cancer, pancreatic cancer, prostate cancer, skin cancer, liver cancer, melanoma, squamous cell.. and lung, colon cancer, etc. (page 39-40).
It would have been obvious to provide a radiolabeled compound comprising mannosylated dextran to image a tumor, wherein the wherein the compound detects the tumor through localization of the compound to tumor associated macrophages (TAMS), and/or other tumor associated immune cells that express CD206, and wherein the tumor is a result of a cancer comprising lung, colorectal, renal, ovarian, prostate, testicular, pancreatic or lymphomas in view of Schlesinger.  One would have been motivated to do so because Schlesinger teaches that 99mTc tilmanocept is  commercially available and that compounds of the invention may be used for diagnosis and/or treatment of diseases mediated by mannose-binding C-type lectin -high expressing cells (CD206), as mannose-binding C-type lectin receptors are found on macrophages and other cells (e.g. Kaposi’s sarcoma spindle cells, dendritic cells, and lymphoid endothelial cells). These diseases include any condition in which macrophages or other mannose-binding C-type lectin receptor-high expressing cells are involved or recruited, such as those in which the number of macrophages or other mannose-binding Ctype lectin receptor-high expressing cells is increased and/or such cells are abnormally localized (e.g., in tumors), including cancers selected from lung, colorectal, renal, ovarian, prostate, testicular, pancreatic or lymphomas.  99mTc tilmanocept is suitable for imaging by PET or SPECT (page 33-34; 36).

Claim(s) 62-68, 71, 73-81 are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. (US 2015/0023876).
The instant claims are directed to a method of imaging a tumor comprising: administering a compound to a subject comprising a dextran backbone having one or more CD206 targeting moieties and one or more diagnostic moieties attached thereto; and imaging said subject using single-photon emission computed technology (SPECT) or positron-emission tomography (PET) with or without x-ray based computed technology (CT); wherein the compound detects the tumor through localization of the compound to tumor associated macrophages (TAMS), myeloid derived suppressor cells (MDSC) and/or other tumor associated immune cells that express CD206, and wherein the tumor is a result of a cancer comprising lung, colorectal, renal, ovarian, prostate, testicular, pancreatic, lymphomas, or a combination thereof.
Cope teaches that one currently marketed diagnostic agent… is technetium Tc 99m tilmanocept.  The resulting radioactive diagnostic agent is approved for use in lymphatic mapping using single-photon emission computerized tomography (SPECT; with or without computerized tomography, CT), and/or gamma-emission-based scintigraphy, and/or using a hand-held gamma counter in order to assist in the localization of lymph nodes draining a primary tumor site (i.e., sentinel lymph nodes) in patients having breast cancer, melanoma, or squamous cell carcinoma (SCC) (paragraph 0004).
Tilmanocept, the non-radiolabeled precursor of the LYMPHOSEEK diagnostic agent, has a dextran backbone to which a plurality of amino-terminated leashes are attached to the core glucose elements. In addition, mannose moieties are conjugated to amino groups of a number of the leashes, and the chelator diethylenetriamine pentaacetic acid (DTPA) is conjugated to the amino group of other leashes not containing the mannose, and generally has the structure shown below (paragraph 0005).

    PNG
    media_image2.png
    436
    851
    media_image2.png
    Greyscale

	When used to stage breast cancer, melanoma or SCC, technetium Tc 99m 
labeled tilmanocept (i.e., Lymphoseek) demonstrates rapid clearance from an 
injection site, rapid and sustained uptake by the sentinel lymph node(s), and 
low uptake by distal or second-echelon lymph nodes (paragraph 0007)
The present invention is directed to compositions, methods and kits for the diagnosis and/or treatment of CD206 expressing cell-related disorders using synthetic macromolecules (e.g., about 2-30 kDa). The CD-206 expressing cell-related disorders include any disease, disorder or condition in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as those in which the number of macrophages or other CD206 expressing cells is increased and/or such cells are abnormally localized (e.g., in tumors, in affected joints, to vascular endothelium, etc.). Such disorders include, but are not limited to, immune diseases, immune-mediated immune diseases, autoimmune diseases, inflammatory diseases, auto-inflammatory diseases, and infectious diseases.  The compositions described herein include synthetic, macromolecular carrier molecules, as well as synthetic, macromolecular carrier molecules having one or more detectable moieties and/or therapeutic agents attached thereto. Embodiments described herein also provide diagnostic and/or treatment kits containing such carrier molecules, optionally in a pharmaceutically acceptable carrier (e.g., one which includes a pharmaceutically acceptable vehicle) suitable for administering the carrier molecule to a mammalian subject, or in a solution which facilitates ex vivo diagnostic testing.
These carrier molecules include one or more features which allow a detectable moiety and/or a therapeutic agent to be attached to the carrier molecule, as well as one or more receptor ligands (also referred to as receptor substrates) which direct the carrier molecules to bind exclusively to CD206. In this manner, the detectable moiety or therapeutic agent is delivered to cells expressing CD206 for purposes of subsequent detection (i.e., for diagnostic purposes) and/or for therapeutic purposes (e.g., to target a cytotoxic agent to cells expressing CD206, or neighboring cells to CD206-expressing cells) (paragraph 0033).
In one particular embodiment, the carrier molecule comprises a dextran backbone (e.g., having a MW of between about 1 and about 50 kDa) to which at least one mannose residue is attached, optionally along with one or more residues of fucose, n-acetylglucosamine, D-galactose, n-acetylgalactoseamine, sialic acid and neuraminic acid (paragraph 0040).  (Accordingly, with regard to instant claim 60, mannose and an additional sugar is taught).
In some embodiments, the carrier molecules used in the therapeutic and diagnostic methods and compositions described herein include a therapeutic agent which is attached to the carrier molecule--either in place of a detectable moiety or in conjunction therewith (paragraph 0062).
The compositions may be administered intravenously (paragraph 0069).
Compositions of the present invention provide methods of defining tumor burden allowing for earlier tumor specific treatment beyond the current use of anti-retroviral therapy alone, which is proving ineffective in growing numbers of KS patients worldwide. In another embodiment, the compositions of the present invention provide methods of tracking tumor metastatic patterns by one of several external imaging methods, including but not limited to scintigraphy, SPECT, SPECT/CT, gamma probing (in vivo or ex vivo), external (ex vivo) or internal (in vivo) fluorescence (paragraph 0092).
In light of the above, in further specific embodiments the carrier molecules described herein are used for diagnosing and/or treating KS (and similar types of cancers and tumors). For diagnostic purposes, a detectable moiety such as 99mTc or 68Ga is attached to the carrier molecule (e.g. to a DTPA or DOTA chelator), and the radiolabeled composition administered to a subject such as by subcutaneous or intradermal injection proximal to (i.e., adjacent) the tumor or suspected lesion, intra-tumorally/intra-lesionally injected directly into the tumor or lesion, or by intravenous injection. It will be understood that other detectable moieties described herein, known to those skilled in the art, or hereafter developed may be attached to the carrier molecule for use in diagnosing KS, such as any of a variety of fluorophores. Following administration to a patient, Macrophage-related and other CD206 expressing cell-related disorders for which the compositions and methods herein may be used include… carcinoma and lymphoma, or optical imaging (e.g., when the detectable moiety is a fluorescent dye such as cyanimine) (paragraph 0102).
With regard to claim 58, tumors other than breast cancer are taught (paragraph 0007 and 0087+).  
With regard to claim 71, correlating the number of carrier molecules bound to cells to the number of macrophages or other CD206 expressing cells (paragraph 0032-34).
Macrophage-related and other CD206 expressing cell-related disorders for which the compositions and methods herein may be used include… carcinoma and lymphoma (paragraph 0031).
It would have been obvious to perform imaging a tumor comprising: administering a compound to a subject comprising a dextran backbone having one or more CD206 targeting moieties and one or more diagnostic moieties attached thereto; and imaging said subject using single-photon emission computed technology (SPECT) or positron-emission tomography (PET) with or without x-ray based computed technology (CT); wherein the compound detects the tumor through localization of the compound to tumor associated macrophages (TAMS), myeloid derived suppressor cells (MDSC) and/or other tumor associated immune cells that express CD206, and wherein the tumor is a result of a lymphomas in view of Cope.  One would have been motivated to do so, with a reasonable expectation of success, because cope teaches lymphoma to be a macrophage-related or CD206 expressing cell-related disorder for which the compositions and methods herein may be used, wherein the methods of the invention comprise imaging a tumor or lesion following administration of a mannosylated dextran with a detectable label by SPECT with or without CT.
With regard to the limitation wherein the detection is achieved through localization of the composition to tumor associated macrophages (TAMs), myeloid derived suppressor cells (MDSC) and/or other tumor associated immune cells that express CD206, without localizing the composition to tumor cells, it is noted that the administered composition comprises a mannosylated dextran compound.  See MPEP 2112.02.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its eproperties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.  In the instant case, administering the compounds for imaging the same condition would necessarily result in the same localization.
With regard to claims 73 and 74, since the methods are directed to diagnosing and/or treating, see e.g. paragraph 0029.  Diagnostic and/or treatment methods are provided, these methods comprising the administration of the carrier molecule to a subject. In the case of treatment methods, one or more therapeutic agents are attached to the carrier molecule. In diagnostic methods, one or more detectable moieties are attached to the carrier molecule. In additional embodiments, a combined diagnostic and treatment method is provided wherein one or more therapeutic agents and one or more detectable moieties are both attached to the carrier molecule such that the carrier molecule can be used for both diagnostic methods and treatment.  Accordingly, it would have been obvious to perform treatment of the stated conditions via administration of a therapeutic agent upon imaging/diagnosis.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618